Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on (8/29/2018), is being examined under the first inventor to file provisions of the AIA .   Claims (1-19) were examined in a Non-Final on 3/16/2020. A Final office action in response to Applicants submission on 6/13/2020 was mailed on 9/2/2020. Claims 1-7 and 10-19 were examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2020 has been entered. The submission includes claims 7 and 10-19 where claims 7 and 11 are independent. Independent claims 7 and 11 are further amended by the Examiners amendment as below:

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in an interview with Michele N. Washington on March 11, 2021.
Independent claims 7 and 11 are amended further with respect to the submission dated 10/29/2020.

7. (Currently Amended) A substrate processing apparatus comprising: 
a gas inlet; 
a reactor including a substrate support;
wherein the gas inlet is perpendicular and central to the substrate support;
a gas supply unit connected to the gas inlet; and 
a plasma supply unit electrically connected to the gas supply unit, 
wherein the plasma supply unit comprises:
a plasma generator; 
a radio frequency (RF) rod connected to the plasma generator; 
an arcuate bridge connected to the RF rod and extending to surround the gas inlet, the bridge including a counterclockwise extending portion extending counterclockwise about the gas inlet and a clockwise extending portion extending clockwise about the gas inlet; 
a plurality of feeds located symmetric about the gas inlet; and 
a ground shield located between the bridge and the plurality of feeds, wherein the plurality of feeds comprise: 

a second feed extending in a direction opposite to a direction in which the first feed extends; 
a third feed extending horizontally and longitudinally, wherein at least a part of the third feed vertically overlaps a second end portion of the bridge; and 
a fourth feed extending in a direction opposite to a direction in which the third feed extends, 
wherein the substrate processing apparatus further comprises: 
a first split point connecting the counterclockwise extending portion with the first feed and the second feed; and 
a second split point connecting the clockwise extending portion with the third feed and the fourth feed, 2Serial No. 16/116,708 Reply to Office Action mailed September 2, 2020
wherein a first current flowing through the counterclockwise extending portion flows in a direction opposite to a direction of a second current flowing through the first feed, 
wherein a third current flowing through the clockwise extending portion flows in a direction opposite to a direction of a fourth current flowing through the third feed, and 
wherein a first induced signal component is generated by the first current, and the third current, and a second induced signal component is generated by the second current and the fourth current 
wherein the ground shield is configured to discharge the first induced signal component and the second induced signal component, 
an upper portion of the reactor, 
wherein the bridge circumvents the gas inlet through the counterclockwise extending portion and the clockwise extending portion, and 
wherein the first feed, the second feed, the third feed, and the fourth feed are connected to the RF rod through the bridge.

11. A substrate processing apparatus comprising a plasma supply unit, wherein the plasma supply unit comprises: 
a radio frequency (RF) rod; 
an arcuate bridge connected to the RF rod, the bridge including a counterclockwise extending portion and a clockwise extending portion; 
a plurality of feeds; and
3Serial No. 16/116,708Reply to Office Action mailed September 2, 2020a ground shield located between the bridge and the plurality of feeds, and wherein the plasma supply unit is connected to an upper portion of a reactor, 
wherein the plurality of feeds comprise:
a first feed extending horizontally and longitudinally, wherein at least a part of the first feed vertically overlaps a first end portion of the bridge;
a second feed extending in a direction opposite to a direction in which the first feed extends; 
a third feed extending horizontally and longitudinally, wherein at least a part of the third feed vertically overlaps a second end portion of the bridge; and 

wherein the substrate processing apparatus further comprises: 
a first split point connecting the counterclockwise extending portion with the first feed and the second feed; and 
a second split point connecting the clockwise extending portion with the third feed and the fourth feed, 
wherein a first current flowing through the counterclockwise extending portion flows in a direction opposite to a direction of a second current flowing through the first feed, 
wherein a third current flowing through the clockwise extending portion flows in a direction opposite to a direction of a fourth current flowing through the third feed, and 
wherein a first induced signal component is generated by the first current, and the third current, and a second induced signal component is generated by the second current and the fourth current, 
wherein the ground shield is configured to discharge the first induced signal component and the second induced signal component, 
wherein the substrate processing apparatus further comprises a gas inlet located between the plurality of feeds connected to the upper portion of the reactor,
wherein the gas inlet is perpendicular and central to a substrate support located in the reactor. 
wherein the bridge circumvents the gas inlet through the counterclockwise extending portion and the clockwise extending portion, and
.
Claims 7 and 10-19 are allowed.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art Tamura et al (US 20030168012) does not disclose the gas inlet and bridge structure as claimed in view of other limitations of these claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436.  The examiner can normally be reached on 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/            Primary Examiner, Art Unit 1716